 1   HEATHER E. WILLIAMS, CA Bar No. 122664
     Federal Defender
 2   ALYSSA MACK
     Assistant Federal Defender
 3   Office of the Federal Defender
     801 “I” Street, 3rd Floor
 4   Sacramento, California 95814
     Telephone: (916) 498-6666
 5   Alyssa_Mack@fd.org
 6   Attorney for Defendant
     Rogelio Gonzalez
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 6:17-po-00579-JDP
12                     Plaintiff,                   REQUEST FOR RULE 43 WAIVER OF
                                                    DEFENDANT’S APPEARANCE AT TRIAL
13   vs.                                            SETTING HEARING; ORDER
14   Rogelio Gonzalez,                              Date: December 11, 2018
                                                    Time: 10:00 a.m.
15                    Defendant.                    Judge: Hon. Jeremy D. Peterson
16
17          Pursuant to Federal Rule of Criminal Procedure 43(b)(2), Rogelio Gonzalez, having been
18   advised of his right to be personally present at all stages of the proceedings, hereby requests that
19   this Court permit him to waive his right to personally appear for the December 11, 2018 trial setting
20   hearing.
21          On November 7, 2017, Mr. Gonzalez made an initial appearance on Case No. 6:17-po-
22   00579. During his initial appearance, this Court appointed Assistant Federal Defender Hope Alley
23   to represent Mr. Gonzalez. This Court also granted a Rule 43 Waiver, permitting Mr. Gonzalez’s
24   absence at all non-substantive hearings.
25          Mr. Gonzalez’s case was originally set for trial on December 14, 2018. (ECF No. 15.) On
26   November 7, 2018, defense counsel and the Yosemite Legal Officer entered a stipulation to move
27   the case to December 11, 2018 for a trial setting hearing. (ECF No. 16.) The Yosemite Legal
28   Officer indicated that the arresting ranger would be unavailable for trial on December 14, 2018;
 1   furthermore, the Federal Defender’s Office did not schedule an attorney to staff the Yosemite
 2   Courthouse for that day. Id. The Court granted the request and put the case on for a trial setting
 3   hearing on December 11, 2018. (ECF No. 17.)
 4            Mr. Gonzalez’s work schedule does not permit him to come to Yosemite on December 11.
 5   He also believes his interests will be adequately represented by his attorney, and he has granted
 6   her the authority to choose a date for his future trial. Accordingly, Mr. Gonzalez respectfully
 7   requests that this Court waives his appearance at the December 11, 2018 trial setting hearing.
 8                                                Respectfully submitted,
 9
                                                  HEATHER E. WILLIAMS
10                                                Federal Defender
11   Date: December 6, 2018                       /s/ Alyssa Mack
                                                  ALYSSA MACK
12                                                Assistant Federal Defender
                                                  Attorney for Defendant
13                                                ROGELIO GONZALEZ
14
15                                              ORDER
16            GOOD CAUSE APPEARING, defendant’s request for waiver of personal appearance at
17   the December 11, 2018 Trial Setting Hearing in Case No. 6:17-po-00579-JDP, is hereby
18   GRANTED.
19
     IT IS SO ORDERED.
20
21
     Dated:      December 6, 2018
22                                                       UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27

28

     Gonzalez: Rule 43 Waiver
                                                     2
